            Case 1:18-cr-00203-BLW Document 55 Filed 11/12/19 Page 1 of 5




L. Craig Atkinson, ISB 8125
craig@craigatkinsonlaw.com
Dinko Hadzic, ISB 8220
dinko@craigatkinsonlaw.com
ATKINSON LAW OFFICE, PLLC
1087 W. River St., Suite 290
Boise, Idaho 83702
(208) 571-0627 (office)
(208) 898-8881 (facsimile)

                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF IDAHO


UNITED STATES OF AMERICA,
                                                    Case No. 1:18-CR-203-BLW
                Plaintiff,
                                                    SENTENCING MEMORANDUM
       v.

LONNIE EARL PARLOR,

                Defendant.



TO:    CLERK OF THE COURT, UNITED STATES DISCTRICT COURT
       BRETT M. DAVIS, UNITED STATES ATTORNEY
       KATE HORWITZ, ASSISTANT UNITED STATES ATTORNEY

       The court shall impose a sentence sufficient, but not greater than necessary, to comply

with the purposes set forth below.

       The court, in determining the particular sentence to be imposed, shall consider—the

nature and circumstances of the offense and the history and characteristics of the defendant;

the need for the sentence imposed-- to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense; to afford adequate deterrence to

criminal conduct; to protect the public from further crimes of the defendant; and to provide the




SENTENCING MEMORANDUM –                                                                         1
          Case 1:18-cr-00203-BLW Document 55 Filed 11/12/19 Page 2 of 5




defendant with needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner. 18 USC 3553(a).

Nature and Circumstances of the Offense

        The Defendant engaged in the unlawful possession and sale of firearms to a confidential

informant. The Defendant was on parole at the time of the offense. He was arrested on the

offense while reporting to his parole officer, and a search was conducted on his vehicle, his

home, and his storage unit. The Defendant was sharing a residence with his girlfriend, who is a

cancer patient. In the home 21.63 grams of marijuana were discovered, as well as $5,000 in

cash, plastic baggies, two digital scales, and a .22 caliber revolver.

History and Characteristics of the Defendant

        The Defendant was raised by his grandparents until the age of 13. He then moved in with

his mother, which resulted in him being kicked out of the house at the age of 15. During this

time, he began abusing alcohol and marijuana on a daily basis. He later abused valium, ecstasy,

PCP, acid and cocaine.

        The Defendant has an extensive criminal history, which appears to stem largely from his

use of controlled substances.

        The Defendant has been diagnosed with attention deficit hyperactivity disorder, bipolar

disorder, post-traumatic stress disorder, antisocial personality disorder, and insomnia.   The

Defendant surmises these may be drug induced, but he may also be self-medicating.

        The Defendant’s criminal history has made it difficult for him to make a decent living,

and to maintain gainful employment. He had been trying to start his own business, which is

what he claims the $5,000.00 discovered in his home was for. The $5,000.00 was returned to his

girlfriend after the search.




SENTENCING MEMORANDUM –                                                                      2
           Case 1:18-cr-00203-BLW Document 55 Filed 11/12/19 Page 3 of 5




        What has resulted in the Defendant’s life is a vicious cycle of mental health issues,

substances abuse, criminal activity, unemployment, and financial distress. Each of these factors

has fed into the other. The only hope the Defendant has of getting his life on track and having a

crime free life is to address all of these factors, in so far as possible. The Defendant was selling

firearms unlawfully because it was a way for him to make money, in a circumstance where he

had great difficulty making money any other way. Mental health issues made it difficult to

maintain employment, which caused financial distress, made his addiction difficult to control,

which resulted in the Defendant turning to criminal activity.

        Although the Defendant understands that the responsibility for his actions in his life lies

in his hands, it is still relevant that he was not given the best start to his life. His decision to live

with his mother at age 13 landed him on the streets with drugs at a tender age. This resulted in

the behavior that landed the Defendant where he is today. The criminal justice system has

punished him over and over in an attempt to correct the Defendant, and it has by and large failed.

Another approach is needed to help the Defendant get his life on track. Punishment is clearly not

working.

        The Defendant would benefit from the RDAP program in the prison, with mental health

treatment and counseling, with vocational rehabilitation, and all the other programs that the

prison and supervised release can help him with. Only then is there any hope that the Defendant

may live a law-abiding life.

        The Defendant currently has several objections to the PSR guidelines calcuations that we

intend to argue at the sentencing hearing. However, it is also the Defendant’s request that

despite the court’s ruling on those objections, that the Court vary from the guidelines pursuant to

18 USC 3553(a). and sentence him to 60 months in prison, with credit for time served. This will




SENTENCING MEMORANDUM –                                                                                3
          Case 1:18-cr-00203-BLW Document 55 Filed 11/12/19 Page 4 of 5




be sufficient punishment to deter future criminal conduct, if he is able to get the other assistance,

he needs prior to being released, and continuing after his release. If the Defendant can maintain

full time employment, get proper mental health care, and avoid substance abuse, then he will

have the ability and motivation to avoid criminal conduct.



                                                  Dated: NOVEMBER 12, 2019




                                                  __/s/________________________________
                                                  L. Craig Atkinson
                                                  Atkinson Law Office




SENTENCING MEMORANDUM –                                                                            4
         Case 1:18-cr-00203-BLW Document 55 Filed 11/12/19 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY That on the 12th day of November, 2019, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system. Service of copies of
this sealed sentencing memorandum were sent to the following parties at their respective email
addresses.:

Kate Horwitz, Assistant US Attorney
Office of the United States Attorney
Washington Group Plaza, IV
800 Park Blvd., Suite 600
Boise, Idaho 83712
KHorwitz@usa.dog.gov




                                         /s/
                                         L. Craig Atkinson




SENTENCING MEMORANDUM –                                                                     5
